Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 8


                                                                              FlLE-D B                        c.
                                                                                                              .



                               UN ITED STATES DISTRJCT COURT
                               SOU THERN D ISTRICT OF FLORIDA                         JUL 22 2222
                                                                              p        ANGELA E.NOBLE
                                 FORT LAUD ERD ALE D W ISION                          CLERK U.s,Dlsl c'E
                                                                                    s.D.OFFLA. - F7:I..AUD.

  HALLM A RK SPECIALTY W SURAN CE
  COO AN Y ,

                Plaintiff,                                  CaseN o. 20cv61483 Ruiz

                                                            FILED IJND ER SEAL
  LIoN IIEA RT SIJR GICAL SIJPPLY Ll-c,
  L1oN I-IEA RT SIJR GICAL SIJPPLY
  coltp .,FABIAN coxo E ,JA NA I'NA D .
  N A sCN EN T0 ,x s SIJT'PLY ,LLc ,
  Jolo sox & Jo> soN ,sTHIcoN ,lx c .
  Axo E'  rl-tlcox u s,Ll-c,

                D efendants.


                     CO G LM NT FO R DE CLAR ATO R Y JUD GM ENT

         PlaintiffHallmark Specialty Insurance Company (''
                                                         Hal1mark'')assertsthe following in
  supportofthisCom plaintforD eclaratoly Judgm entagainstdefendantsLion HeartSurgicalSupply

  LLC IEtI1LLC''I>Lion HeartSurgicalSupply Corp.(GGLHSSC'')5Fabian CondeC&Conde''),and
  Janaina D.Nascimento (tiN'
                           ascimento'')(collectively,the EILH defendants''l;necessal'y parties
  Johnson & Johnson (<7 & J'') Ethicon,Inc. (&EEINC''I and Ethicon US,LLC (GIELLC'')
  (collectively,the(1J& Jdefendants''l;andnecessarypartiesXSSupply,LLC C(XS'')JonM .Bird
  (&%ird'') TylerBerger(<%erger''),lvan Rodimushkin Ctlkodimushkin''),David W .Longdue111
  Ctongdue'),andBrendanThomasCt-
                               fhomas'')(collectively,thet'XSdefendants''):
                                  N ATURE O F TH E A CTION

                Hallmark seeksa declaratoryjudgmentand otherreliefregarding itsrightsand
  obligations under com m ercialgeneralliability policy num ber 609400444 issued to çt ion H eart

  SurgicalEquipmentCorp.''(IILHSEC'')(thedtl-lallmark policy'')in referenceto theunderlying
  law suit filed by the J & J defendants againstthe LH defendants and the X S defendants in the


                                                                                  1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 8




  United StatesD istrict Court,M iddle D istrictofFlorida,Tampa D ivision,num ber 8:19-cv-1673-

  T-33AEP (theûlunderlying action').TheJ& JdefendantsandtheXSdefendantsarejoined as
  necessary party defendantsunderFederalRule ofCivilProcedure l9.

                                JURISD ICTION A ND VENUE

                ThisCourthasjurisdictionbasedondiversityofcitizenshipofthepartiesunder28
  UnitedStatesCodesection 1332(a)(1),andbasedonfederalstatute,i.e.,theFederalDeclaratory
  Judgm entA ct,28 U nited States Code section 2201.

                The J&Jdefendantsclaim damagesforthe $1,000,000 lim itofliability underthe
  Hallmark policy. The amountin controversy exceedsthe sum of$75,000,exclusive ofinterest
  and costs.

                Venueunder28U.S.C.section 1391(b)(2)isproperbecausetheLH defendants
  resideand arelocated in thisjudicialdistict,asubstantialpartoftheeventsgiving risetothis
  litigationoccurredinthisjudicialdistrict,andbecausetheaddressoftheEE
                                                                     N'amedInsured''onthe
  insurance policy islocated in Broward County.

                                           TH E PM W IES
                PlaintiffHallm ark isa corporation organized underthe laws ofOklahom a,w ith its

  principalplace ofbusinessin Texas.

                Defendant LHLLC is a lim ited liability company organized under the laws of
  Florida,w ith its principalplace ofbtlsiness in H ollywood,Florida in Broward County. Upon

  inform ation and belief,LHT,
                             L C'Ssole m em bersare defendants Conde and N ascim ento. LHT,LC

  isa defendantin the underlying action.

                D efendant LH SSC is a corporation organized under the law s of Florida,with its

  principalplace ofbusiness in H ollywood,Florida in Brow ard County. LH SSC isa defendantin

  the underlying action.


                                                                                1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 8




                 Upon inform ation and belief,defendantConderesidesw ithin Brow ard County,w as

   am anagerofLI-IT,LC,and w asand isa directorand shareholderofLH SSC. Condeisa defendant

   in theunderlying action.

                 Upon inform ation and belief, defendant N ascim ento resides w ithin Brow ard

   Cotmty,w as a m anager of LHLLC,and w as and is a shareholder of LH SSC. N ascim ento is a

   defendantin theunderlying action.

                D efendantX S is a lim ited liability colnpany organized underthe laws ofFlorida,

  w ith itsprincipalplace ofbusinessin Largo,Florida in Pinellas County. X S isa defendantin the

  underlying action.

          l0.   Upon inform ation and belief,X S m anagers are defendants Bird,Rodim ushkin,

  Berger,Longdue,and Thom as,who are each a Florida citizen residing in Pinellas County. Bird,

  Rodim ushkin,Berger,Longdue,and Thom asare defendantsin the underlying action.

          11.   J & J is '
                         a cop oration organized underthe law s ofN ew Jersey, w ith itsprincipal

  place ofbusinessin N ew Brunsw ick,N ew Jersey. On information and belief,atallrelevanttim es,

  J & J conducted businessin the State ofFlorida. J& Jisa plaintiffin the underlying action.

                EIN C is a corporation organized under the laws ofN ew Jersey,w ith itsprincipal

  place of business in Som erville,N ew Jersey. On infonnation and belief,at allrelevanttim es,

  EIN C conducted business in the State ofFlorida. EIN C isaplaintiffin the underlying action.

                ELLC is a lim ited liability com pany organized underthe law s of Texas,w ith its

  principalplace of business in Cincinnati,Ohio. ELLC'S sole m em ber is Ethicon Endo-surgery,

  lnc.,which isan Ohio com oration with itsprincipalplace ofbusiness in Cincinnati,Ohio. On

  information and belief,at a1lrelevanttim es,ELLC conducted business in the State of Florida.

  ELLC isa plaintiffin theunderlying action.




                                                                                 1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 8




                                              FA CTS

                                      The U nderlying A ction

         l4.    On O ctober 4,2019,the J & J defendants filed.a Second A m ended Com plaint

  against the LH defendants,the X S defendants,and other defendants,alleging that defendants

  engaged in unlawfultransactions to im portand sellcounterfeitproducts. The J & J defendants

  filed theiraction tm der sealinvthe United StatesD istrictCourt,M iddle D istrictofFlorida,Tam pa

  Division,number8:19-cv-1673-T-33AEP (the''
                                           underlying action'').A trueandcorrectcopy of
  the caption and party allegationsofthe Second A m ended Com plaintishereto asExhibitA .

                In the underlying action, X S filed a cross-claim against the LH defendants,

  including causesofaction for(1)Breach ofContract,(2)Breach ofStatutory W arranties,(3)
  Negligence,(4)CommonLaw Indemnity,and (5)UnjustEmichment.XSisseekingtorecover
  damages,attotmey'sfeesandcosts,andpre-andpost-judgmentinterest.
                                             The Policy

                Hallmark issued a CommercialGeneralLiability (ûECGL'') policy to LHSEC,
  number609400444,effectiveAugust23,2018to August23,2019(the ''Policy''). A tl'
                                                                              ueand
  correctcopy ofthe Policy isattached and incorporated asExhibitB .

                The insurance agentforthe LH defendantsexpressly requested thatLH SEC bethe

  nam ed insured in the Hallm ark policy. A true and correctcopy ofthatrequestisatlached hereto

  asExhibitC.

         l8.    The LH defendantsprovided notice ofthe underlying action to H allm ark,seeking

  a defense and indem nity underthePolicy.

         19.    H allm ark agreed toprovide adefense to LH SSC,asw ellasCondeand N ascim ento

  withrespecttotheirconductonbehalfofLHSSC,subjecttoafullreservationofrightsincluding,
  w ithoutlim iution,on theground thatLH SSC isnotan Eûlnsured''underthepolicy and Conde and


                                                                                  1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 8




  N ascim ento arenotldlnsureds''fortheirconducton LHSSC 'Sbehalf,and thatH allm ark isentitled

  to reim btzrsem entofa11defense feesand costsand indelnnity paid on behalfofLHSSC and Conde

  and N ascim ento fortheirconducton LHSSC'Sbehalf.

         20.    H allm ark declined to provide coverage to LHLLC ,Conde,andN ascim ento fortheir

  conducton behalfofLHT,LC.
                H allm ark has provided a defense to LH SSC, Conde, and N ascim ento in the

  underlyingaction,subjecttoafullreservationofrightstowithdraw from thedefenseanddecline
  indem nity.

         22     X S contendsthatitisentitled to coverage underthePolicy.

                Anactual,present,andjusticiablecontroversyexistsbetweenHallmark,ontheone
  hand,and LI-II,LC,LH SSC,Conde,N ascim ento,and X S,on the other,regarding theparties'rights

  andobligationsundertheHallmarkpolicy,warrantingtheCourt'sdeclaratol'yjudgment.
         24.    Hallm ark has satisfied and com plied w ith allconditions precedent to filing this

  complaint.

                                           C OU NT I


                    (N0 DEFENDANT IN iHE UNDERLYU G ACTION
                              QUV IFIESASAN ''INSURED'')
                H allm ark incorporatesby reference paragraphs l tlzrough 24 herein.

                The Policy definesIlAn lnsured'' in relevantpart,asfollow s:

         SECTION 11- W H O IS A N IN SUR ED
         l.     lfyou are designated in theD eclarationsas:


                       An organization otherthan apartnership,jointventureorlimited
                       liability company,you are' an insured.Your (executiveofficers'and
                       directors are insureds,but only w ith respectto their duties as your
                       officers or directors.Y our stockholders are also insureds,but only


                                                                                  10241401306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 8




                        w ith respectto theirliability msstockholders.

                 N o person ororganization is an insured w ith respectto.the conductof any
                 currentorpastpartnership,jointventureorlimitedliabilitycompanythatis
                 notshown asa N am ed Insured in the D eclarations.
                 The Policy w asissued to LH SEC as the iW am ed Insured''. LH SEC is notnam ed

  as a defendant in the Second Am ended Com plaintand has never been a party to the underlying

  action. The Second Am ended Com plaint nam es as defendants LHLLC and LH SSC . N either

  LH LLC orLH SSC is a I<Nam ed lnstzred''underthe Policy nordoes either othenvise qualify for

  coverage as an ttlnsured''

                 On theFloridaD ivision ofCop orationsw ebsite,LHT-LC isidentified as''inactive'',

  LTTI-LC was converted to LH SSC, and LHSSC registered w ith the Florida D ivision of

  CorporationsinJuly20l8(beforetheeffectivedateofthePolicy).
         29.     LHT-LC w as aform erlim ited liability com pany on the inception date ofthePolicy,

  although itcontinued to operate during the Policy period. The Policy excepts from the defm ition

  ofan E<lnsured''any organization thatis a currentorform erlim ited liability com pany thatis not

  shown as a l'
              N am ed lnsured''in the Policy Declarations. LI-II-LC was not show n as a ltN am ed

  lnsured''in the Policy D eclarations. ltw as and isnotentitled to coverageunderthe Policy.

         30.     X S was a lim ited liability com pany on the inception date of the Policy and

  throughoutthe Policy period. The Policy clearly excepts from the definition ofan ttlnsured''any

  organization that is a current or past lim ited liabilit'y com pany that is not shown as a tlN am ed

  lnsured''in the Policy Declarations. X S was not shown as a çW am ed lnsured'' in the Policy

  Declarations. Itwas and isnotentitled to coverage underthe Policy.

                 BecauseLHT,
                           L C,LH SSC,andX S do notquali
                                                       .
                                                       fy asan ''lnsured'',LHLLC,LH SSC,

  and X S are notentitled to coverage underthe Policy,and H allm ark hasno obligation to provide a



                                                                                     1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 8




   defense orto indem nify LHT,LC,LH SSC,orX S in theunderlying action.

                 Because LHLLC,LH SSC,and X S do notqualify asan ''Insured'',H allm ark hasno

  obligation to provide a defense orto indem nify Conde orN ascim ento w ith respectto theirduties,

  ifany,forLH LLC,LHSSC,orX S.       .




         33-     N o X S defendant is listed as a IûN am ed Insured'';nor does any XS defendant

  othelw isecom e w ithin the desnition ofan EElnsured''in the Policy. H allm ark hasno obligation to

  provide a defense orto indem nify any X S defendantin the underlying action orto prosecute the

  X S cross-claim againstthe LH defendants.

                 An actual,presentand justiciable controversy existsregarding the rightsand
  obligationsofthe partiesunderthe Policy with respectto the underlying action.

                                             C OU NT 2

          (N0 OBLIGATION TO PROW DE A DEFENSE TO ANY DEFENDANT)
         35.    H allm ark incorporatesherein paragraphs 1through 34.

                 liallmark hasnoobligationtoprovideadefensetoanyonewhoisnotan insured
  underthePolicy.

         37.    H allm ark has no obligation to provide a defense to any defendantbecause none is

  an insured underthe Policy.

         38. An actual,presentandjusticiable controversy existsregarding to therightsand
  obligationsofthepartiesunderthe Policy w ith respectto the underlying action.

                                             CO UNT 3

                  (10 OBLIGATION TO INDEM NIFY ANY DEFENDM T)
         39.    H allm ark incorporatesherein paragraphs 1 tllrough 38.

         40.    H allm ark has no obligation to indem nify any defendantin the underlying action



                                                  7
                                                                                    1024140ï306179366.v1
Case 0:20-cv-61483-RAR Document 1 Entered on FLSD Docket 07/22/2020 Page 8 of 8




   w ho isnotinsured underthe Policy.

          41.    H allm ark has no obligation to indem nify any defendant in the underlying action

   becausenone ofthe defendants isan insured underthe Policy.

          42. A.n actual,pfesent and justiciable controversy exists regarding the rights and
   obligationsofthepartiesunderthePolicy w ith respectto the underlying action.

                                     REOUESTED RELIEF

         W HEREFORE,Hallm ark requeststhatthe Court:

                 TakejurisdictionandadjudicatetherightsofthepaliesunderthePolicy;
         b.      EnterjudgmentdeclaringthatLHT,LC,Condeon behalfofLHT,LC,Nascimento
                 on behalfofLH I,LC,LH SSC,Conde on behalfofLHSSC,N ascim ento on behalf

                 ofLH SSC,X S,and the X S defendants are notEtlnstzreds''to which Hallm ark has

                 any obligation to provide coverage underthe H allm ark policy.

                 EnterjudgmentforallotherandfurtherrelieftowhichHallmarkmaybeentitled.
    Dated:July 22,2020

                                                 /s/Rol-
                                                       y Eric Jurman
                                                 Rory EricJurm an
                                                 Fla.BarN o.194646
                                                 rjurman@hinshawlaw.com
                                                 H INSH AW & CULBERTSO N LLP
                                                 One EastBrow ard Boulevard,Suite 1010
                                                 Ft.Lauderdale,FL 33301
                                                 Telephone:954-467-7900
                                                 Facsim ile:954-467-1024
                                                 Secondary:Dsmellie@hinshawlaw.com
                                                 Office:rejeserve@hinshawlaw.com
                                                 Attorneys for Plaintiff Hallm ark Specialty
                                                 lnsurance Com pany




                                                                                  1024140806179366.v1
